DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  The following of record is noted herein for clarity and convenience.

    Applicant’s election with traverse of Group II in the Response To Restriction Requirement Dated June 16, 2020 and the election of the species anti-C5aR 7H110 antibody, filed 09/15/2020, is acknowledged.
    In the interest of compact prosecution, the election of species has been extended to the S5/1 anti-C5aR antibody.
    In contrast to applicant’s traversal based upon that the structure of the C5a inhibitor is not of relevance as long as inhibition of the C5a-C5a receptor is achieved.
     As set forth in the Restriction, mailed 06/16/2020, the C5aR antagonist peptides in Group I and the anti-C5aR antibodies differ in structure and modes of action and lack common structure for a common utility.  The structure of the C5a inhibitor is relevant. The Restriction is maintained for the reasons of record.

     Claims 35-39 and 45-49 are under consideration as they read on the elected invention and species.

      Claims 32-34 and 40-44 have been withdrawn from consideration as they read on the non-elected invention and species.

      Claims 1-31 have been canceled previously.

3.  Priority.

    The effective filing date of the instant claims is deemed to be the filing date of the instant application USSN 16/007,634, filed 06/13/2018,
     as the previous priority applications do not support the claimed limitations of the instant application, encompassing methods of inhibiting / treating “administering antibodies 7H110 and S5/1”.

     If applicant disagrees, applicant should present a detailed analysis as to why the claimed subject matter has clear support in the earlier priority applications.  
     Applicant is reminded that such priority for the instant limitations requires written description and enablement under 35 U.S.C. 112. 

4.  Applicant Remarks and accompanying references and catalog information in the Response to the USPTO Communication Dated December 1, 2020, filed 02/01/2021, related to information related to anti-C5aR antibodies clones S5/1 and 7H110 pursuant to 37 CFR 1.105, is acknowledged. 

     Applicant’s Remarks and accompanying references and catalog information in the Supplemental Response to the USPTO Communication Dated December 1, 2020, filed 02/08/2021, related to information related to anti-C5aR antibody clones S5/1 and 7H110 pursuant to 37 CFR 1.105, is acknowledged.



corrected.  Appropriate corrections are required.

     Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they 
appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  

     Appropriate corrections are required

6. The following is a quotation of 35 U.S.C. 112(b):
    (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly 
           pointing out and distinctly claiming the subject matter which the inventor or a joint 
           inventor regards as the invention.
     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
     The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7. Claims 35-39 and 45-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

     Claims 35-39 and 45-49 are indefinite in the recitation of “7D110” and “S5/1” because their characteristics are not known.  The use of “7D110” and “S5/1” as the sole means of identifying the claimed reference antibodies renders the claims indefinite because “7D1101” and “S5/1” are is merely a laboratory designations which do not clearly define the claimed products, since different laboratories may use the same laboratory designations to define completely distinct antibodies, cell lines or cells.

     Also, see enablement rejection below for related issues.

8. The following is a quotation of 35 U.S.C. 112(d): 
    (d)  REFERENCE IN DEPENDENT FORMS.--Subject to subsection (e), 
           a claim in dependent form shall contain a reference to a claim previously set forth and 
           then specify a further limitation of the subject matter claimed. A claim in dependent form 
           shall be construed to incorporate by reference all the limitations of the claim to which it 
           refers.
 
    The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph: 
     Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall     contain a reference to a claim previously set forth and then specify a further limitation of the     subject matter claimed. A claim in dependent form shall be construed to incorporate by     reference all the limitations of the claim to which it refers. 
s 37-39 and 47-49 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

     Dependent claims 37-39 and 47-49 recites “wherein … in a chimeric or humanized form”. 

       Dependent claims 37-39 and 47-49 appear to broaden the claims reciting “a monoclonal antibody 7H110 or S5/1” by reciting “wherein … in a chimeric or humanized form”, which have structural elements beyond the monoclonal antibodies themselves.

      For example see paragraphs [0066]-[0067] of the instant specification.

[0066] The term "chimeric antibody" refers to those antibodies wherein one portion of each of the amino acid sequences of heavy and light chains is homologous to corresponding sequences in antibodies derived from a particular species or belonging to a particular class, while the remaining segment of the chain is homologous to corresponding sequences in another species or class. Typically the variable region of both light and heavy chains mimics the variable regions of antibodies derived from one species of mammals, while the constant portions are homologous to sequences of antibodies derived from another. One clear advantage to such chimeric forms is that the variable region can conveniently be derived from presently known sources using readily available B-cells or hybridomas from non-human host organisms in combination with constant regions derived from, for example, human cell preparations. While the variable region has the advantage of ease of preparation and the specificity is not affected by the source, the constant region being human is less likely to elicit an immune response from a human subject when the antibodies are injected than would the constant region from a non-human source. However, the definition is not limited to this particular example. [0067] The term "humanized antibody" refers to a molecule having an antigen-binding site that is substantially derived from an immunoglobulin from a non-human species, wherein the remaining immunoglobulin structure of the molecule is based upon the structure and/or sequence of a human immunoglobulin. The antigen-binding site may either comprise complete variable domains fused onto constant domains or only the complementarity determining regions (CDR) grafted onto appropriate framework regions in the variable domains. Antigen-binding sites may be wild-type or modified by one or more amino acid substitutions, e.g. modified to resemble human immunoglobulins more closely. Some forms of humanized antibodies preserve all CDR sequences (for example a humanized mouse antibody which contains all six CDRs from the mouse antibody). Other forms have one or more CDRs which are altered with respect to the original antibody. [0068] Different methods for humanizing antibodies are known to the skilled person, as reviewed by Almagro & Fransson, 2008, Frontiers in Bioscience, 13:1619-1633, the content of which is herein incorporated by reference in its entirety. The review article by Almagro & Fransson is briefly summarized in US 2012/0231008 A1 which is the national stage entry of international patent application WO 2011/063980 A1. The contents of US 2012/0231008 A1 and WO 2011/063980 A1 are herein incorporated by reference in their entirety.

     Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in properdependent form, rewrite the claim(s) in independent form, or present a sufficient showing thatthe dependent claim(s) complies with the statutory requirements. 







     (a) IN GENERAL.—The specification shall contain a written description of the invention,   
          and of the manner and process of making and using it, in such full, clear, concise, and 
          exact terms as to enable any person skilled in the art to which it pertains, or with which it 
          is most nearly connected, to make and use the same, and shall set forth the best mode 
          contemplated by the inventor or joint inventor of carrying out the invention.

       The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
       The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.  Claims 35-39 and 45-49 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention.

    It is apparent that the 7H110 and S5/1 antibodies are required to make and use the claimed invention.
    As required elements, they must be known and readily available to the public or obtainable by a repeatable method set forth in the specification.  

    In addition to the conditions under the Budapest Treaty, applicant is required to provide assurance that all restrictions imposed by the depositor on the availability to the public of the deposited material will be “irrevocably” removed “upon the granting of a patent” in U.S. patent applications.  

     Amendment of the specification to recite the date of deposit and the complete name and address of the depository is required.  As an additional means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.

     An affidavit or declaration to that effect by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature would satisfy the deposit requirement made herein.  As additional means for completing the record, applicant is invited to submit a copy of the contract with the depository for deposit and maintenance of each deposit.

     If the original deposit is made after the effective filing date of an application for patent, the applicant should promptly submit a verified statement from a person in a position to corroborate the fact, and should state, that the biological material which is deposited is a biological material specifically identified in the application as filed, except if the person is an attorney or agent registered to practice before the Office, in which the case the statement need not be verified. See MPEP 1.804(b).



      Biological materials must be known and readily available to the public (See MPEP 2404.01).  Neither concept alone is sufficient.  The fact that applicant and other members of the public were able to obtain the materials in question from a given depository prior to and after the filing date of the application does not establish the upon issuance of a patent on the application that such material would continue to be accessible to the public.  
 
    The applicant has not make of record any of the facts and circumstances surrounding the access to the biological materials from the depository, nor is there any evidence as to the depository's policy regarding the material if a patent would be granted.  Further, there is no assurance that the depository would allow unlimited access to the material if the application has matured into a patent.  

     In the absence of  evidence that the antibody / hybridoma is readily available to the public and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, applicant's arguments are not persuasive and the rejection is maintained

     There are many factors that may be used as indicia that a biological material is known and readily available to the public. Relevant factors include commercial availability, references to the biological material in printed publications, declarations of accessibility by those working in the field, evidence of predictable isolation techniques, or an existing deposit made in accordance with these rules. Each factor alone may or may not be sufficient to demonstrate that the biological material is known and readily available. Those applicants that rely on evidence of accessibility other than a deposit take the risk that the patent may no longer be enforceable if the biological material necessary to satisfy the requirements of 35 U.S.C. 112  ceases to be accessible.

     The Office will accept commercial availability as evidence that a biological material is known and readily available only when the evidence is clear and convincing that the public has access to the material. See the final rule entitled "Deposit of Biological Materials for Patent Purposes," 54 FR 34864, 34875 (August 22, 1989). A product could be commercially available but only at a price that effectively eliminates accessibility to those desiring to obtain a sample. The relationship between the applicant relying on a biological material and the commercial supplier is one factor that would be considered in determining whether the biological material was known and readily available. However, the mere fact that the biological material is commercially available only through the patent holder or the patent holder’s agents or assigns shall not, by itself, justify a finding that the necessary material is not readily available, absent reason to believe that access to the biological material would later be improperly restricted.

     The mere reference to a deposit or the biological material itself in any document or publication does not necessarily mean that the deposited biological material is readily available. Even a deposit made under the Budapest Treaty and referenced in a United States or foreign patent document would not necessarily meet the test for known and readily available unless the deposit was made under conditions that are consistent with those specified in these rules, including the provision that requires, with one possible exception (37 CFR 1.808(b) ), that all restrictions on the accessibility be irrevocably removed by the applicant upon the granting of the patent. Ex parte Hildebrand, 15 USPQ2d 1662 (Bd. Pat. App. & Int. 1990).

      With respect to applicant’s remarks, filed 02/01/2021 and 02/08/2021, concerning the availability of the 7H110 and S5/1 antibodies,
      the following is noted.

     MPEP 716 / 37 C.F.R. 1.132   
     Affidavits or declarations traversing rejections or objections.
     When any claim of an application or a patent under reexamination is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section.
      Applicant has not provide a declaration to support the evidence for the asserted evidence.

     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

13. Claims 35-39 and 45-49 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Medof et al. (US 2012/0219566) in view of Mackay (US 2010/0129346), Hycult Biotech Catalog (2020/2021, Complement and Collectins, Uden, The Netherlands (1449; #5),  USBiological Life Sciences Certificate of Analysis for Antibody Cone No. 7H110 (Mouse Anti-Human CD88 Antibody), Date of Manufacture: Ma7 17, 2017) (1449; #1) alone or as evidenced by applicant’s remarks filed 02/01/2021 and 02/08/2021 in addressing the information relating to the anti-C5aR antibody clones S5/1 and 7H110 pursuant to the 37 CFR 1.105 and Gueler et al., (Complement 5a Receptor Inhibition Improves Renal Allograft Survival, J Am Soc Nephrol 19: 2302-2312, 2008) (1449; #1).

     Medof et al. teach methods of administering a C5aR antagonists, including effective amount effective to substantially C5a receptor signal transduction, 
     including an antibody directed against C5aR (e.g., see paragraphs [0006], [0020], [0028], [0030], [0032]-[0040], [0063], [0075], [0076]; claims 4 /8), including antibodies, recombinant antibodies, antigen binding fragments
     in the treatment of immune disorders, including hidradenitis suppurativa (e.g., see paragraphs [0008], [0069])
    (see entire document, including Abstract, Drawings, Technical Field, Background, Summary, Brief Description of the Drawings, Detailed Description, Examples and Claims).

    Medof et al. differs from the claimed methods by not teaching the 7H110 and S51 antibodies and various antibody and antigen binding fragments, including monoclonal, chimeric and humanized antibodies.

     Mackay teaches Anti-C5aR Antibodies with Improved Properties,
     including various antibody and antigen binding fragments antagonists, including monoclonal, chimeric and humanized antibodies (e.g., see Detailed Description of the Invention, particularly paragraphs [0029], [0143], [0145], [0147], [0198], [0292]), 
     including Models of Inflammation, therapeutic Uses, for treating inflammatory, autoimmune and allergic conditions of inflammatory (e.g., see paragraphs [0200]-[0212], including Modes of Administrations / Pharmaceutical Compositions (e.g., see paragraphs [0213]-[0226]), Example, Claims) 
     (see entire document, including Abstract, Drawings, Field of the Invention, Background of the Invention, Summary of the Invention, Summary, Brief Description of the Drawings,
Detailed Description of the Invention, Antibodies, In Vitro Assays, Signaling Assays, Chemotaxis and Assays of Cellular Stimulation, Examples, Claims).


     the following is noted.

     According to applicant’s remarks, filed 02/08/2021,
     Since the time of submitting the response to the USPTO Communication on February 1, 2021, Applicant received information from USBiological Life Sciences (“USBiological”), the manufacturer of anti-C5aR antibody clone 7H110. 
     Following Applicant’s request for information in connection with the 7H110 antibody clone from manufacturer USBiological, the company provided Applicant with a Certificate of Analysis for Lot No. L17051756 of the 7H110 antibody clone (Mouse anti-Human CD88). 
     Pursuant to 37 C.F.R. §1.56, the Certificate of Analysis is submitted herewith and is included in an Information Disclosure Statement (Form PTO/SB/08a) submitted herewith.
     The Certificate of Analysis provides information related to Lot L17051756 of the 7H110 antibody clone. 
      In particular, the Certificate of Analysis shows a Catalog No. (Catalog No. C2439-60N) and a Control No. (Control No. C17051756) for the 7H110 antibody clone. 
    According to the manufacturer USBiological, the manufacturing date of the lot of the 7H110 antibody clone is shown within the Lot and Control numbers on the Certificate of Analysis. For example, for Lot and Control number L17051756 of the 7H110 antibody clone, the date of manufacture of the antibody is May 17, 2017, i.e., “170517” within the Lot and Control numbers on the Certificate of Analysis.

      For the purposes of the prior art, the prior art date for this reference 05/17/2017.

      Hycult Biotech Catalog (2020/2021, Complement and Collectins, Uden, The Netherlands (1449; #5).
     USBiological Life Sciences Certifcate of Analysis for Antibody Cone No. 7H110 (Mouse Anti-Human CD88 Antibody), Date of Manufacture: Ma7 17, 2017) (1449; #1).

      Gueler et al. teaches Complement 5a Receptor Inhibition Improves Renal Allograft Survival, including caspase inhibition, significantly reduced proliferative responses alloreactive T cell activation, significantly reduce amounts of monocytes / macrophages infiltration in allografts
reduce number of TUNEL-positive cells, reduced apoptosis, upregulation of CXC chemokines with the anti-C5aR antibody S5/1
  (see entire document, including Abstract, Introduction, Results, Discussion, Concise Methods).
    Alsoicular, the above-listed Gueler et al. reference (2008) states in the Methods section that “[a]nti-human C5aR antibody (CD88 clone S5/1; HyCult Biotechnology, Uden, Netherlands)” was used to stain C5aR in human biopsies, (page 2308 of Gueler et al.).

     With respect to applicant’s remarks filed 02/01/2021 and 02/08/2021, the following is noted.
     MPEP 716 / 37 C.F.R. 1.132   
     Affidavits or declarations traversing rejections or objections.
     When any claim of an application or a patent under reexamination is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section.
      Applicant has not provide a declaration to support the evidence for the asserted evidence.
KSR, the rationale to support a conclusion that the claims would have been obvious is   
     that all the claimed elements (e.g., methods of treating various inflammatory and autoimmune diseases with anti-C5aR antibodies, including anti-S5/1 antibody and 7H110 antibody, were known in the prior art and one skilled in the art could have arrived at the claimed invention with no change in their respective functions and the combination would have yielded nothing more than predictable results;
     that all of the claimed elements were made part of ordinary capabilities of one skilled in the art based upon the teachings of the prior art;
     that all of the claimed elements were particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was ready for improvement where the results would have been predictable to one of ordinary skill in the art
     that all of the claimed elements were known options not of innovation but of ordinary skill and common sense; and
      that all of the claimed elements because it would have been obvious to try taking advantages of administering antagonistic C5aR antibodies, including anti-S5/1 antibody and 7H110 antibody, to treat hidradenitis suppurativa with a reasonable expectation of success. 

    At the time the invention was filed, it would have been obvious to modify the generic claims of the ’595 patent by using the antagonistic anti-C5aR S5/1 and/or 7H110 antibodies to substitute alternatives or equivalents to be effective for the same purposes.      

     From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  

     “The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.” See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).
     “There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.” Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 

    An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d, 1385 (U.S. 2007).





     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

     The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 8796429.pn.approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

15.  Claims 35-39 and 45-49 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable 
     over claims 1-19 of U.S. Patent No. 10,376,595 (Guo et al.)  in view of  Hycult Biotech Catalog (2020/2021, Complement and Collectins, Uden, The Netherlands (1449; #5),  USBiological Life Sciences Certifcate of Analysis for Antibody Cone No. 7H110 (Mouse Anti-Human CD88 Antibody), Date of Manufacture: Ma7 17, 2017) (1449; #1) and Gueler et al., (Complement 5a Receptor Inhibition Improves Renal Allograft Survival, J Am Soc Nephrol 19: 2302-2312, 2008) (1449; #1) as addressed in the obviousness rejection in Section   X   above.

    With respect to anti-C5aR antibody clones S5/1 and 7H110,
     the following is noted.

     According to applicant’s remarks, filed 02/08/2021,
     Since the time of submitting the response to the USPTO Communication on February 1, 2021, Applicant received information from USBiological Life Sciences (“USBiological”), the manufacturer of anti-C5aR antibody clone 7H110. 
     Following Applicant’s request for information in connection with the 7H110 antibody clone from manufacturer USBiological, the company provided Applicant with a Certificate of Analysis for Lot No. L17051756 of the 7H110 antibody clone (Mouse anti-Human CD88). 

     The Certificate of Analysis provides information related to Lot L17051756 of the 7H110 antibody clone. 
      In particular, the Certificate of Analysis shows a Catalog No. (Catalog No. C2439-60N) and a Control No. (Control No. C17051756) for the 7H110 antibody clone. 
    According to the manufacturer USBiological, the manufacturing date of the lot of the 7H110 antibody clone is shown within the Lot and Control numbers on the Certificate of Analysis. For example, for Lot and Control number L17051756 of the 7H110 antibody clone, the date of manufacture of the antibody is May 17, 2017, i.e., “170517” within the Lot and Control numbers on the Certificate of Analysis.

      For the purposes of the prior art, the prior art date for this reference 05/17/2017.’

      Hycult Biotech Catalog (2020/2021, Complement and Collectins, Uden. The Netherlands (1449; #5).
     USBiological Life Sciences Certifcate of Analysis for Antibody Cone No. 7H110 (Mouse Anti-Human CD88 Antibody), Date of Manufacture: Ma7 17, 2017) (1449; #1).

       Gueler et al., (Complement 5a Receptor Inhibition Improves Renal Allograft Survival, J Am Soc Nephrol 19: 2302-2312, 2008) (1449; #1)
      Gueler et al. teaches Complement 5a Receptor Inhibition Improves Renal Allograft Survival, including caspase inhibition, significantly reduced proliferative responses alloreactive T cell activation, significantly reduce amounts of monocytes / macrophages infiltration in allografts
reduce number of TUNEL-positive cells, reduced apoptosis, upregulation of CXC chemokines with the anti-C5aR antibody S5/1
  (see entire document, including Abstract, Introduction, Results, Discussion, Concise Methods).

    In particular, the above-listed Gueler et al. reference (2008) states in the Methods section that “[a]nti-human C5aR antibody (CD88 clone S5/1; HyCult Biotechnology, Uden, Netherlands)” was used to stain C5aR in human biopsies, (page 2308 of Gueler et al.).

     The patented claims are drawn to methods of treating Hidradenitis suppurativa (or a Hidradenitis suppurativa-related disease comprising administering an agent that inhibits C5a activity, including agents that inhibit C5a activity by one or more of lowering the concentration, including inhibiting binding between C5a and a C5a receptor and lowering the concentration of a C5a of a C5a receptors or inhibiting the activity of a C5a receptors, as well as reducing C5a receptors 

    At the time the invention was filed, it would have been obvious to modify the generic claims of the ’595 patent by using the antagonistic anti-C5aR S5/1 and/or 7H110 antibodies to substitute alternatives or equivalents to be effective for the same purposes.      

    The instant and copending claims are drawn to anti-C5aR antagonists or antagonistic anti-C5aR antibodies to treat the same or nearly the same diseases / conditions associated with treating hidradenitis suppurativa and/or hidradenitis suppurativa diseases / conditions..

    The instant claims anticipate or render obvious the patented claims..

16. No claim allowed.



     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-10

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
March 18, 2021